Title: To John Adams from James Monroe, 1800
From: Monroe, James
To: Adams, John



Sir

It wod. give me great pleasure to have it in my power, on yr. arrival at the seat of govt. of this Commonwealth, to pay you the attention to wch. yr. office in titles you to. But you have in that office made an attack on me, to deny to by wch. you attempted to injure my character in the estimation of my countrymen. This attack too was the more extraordinary because it was unprovoked by me, unconnected with the subject before you, and respecting transactions wh. took place preceded yr. appointment to yr. present office; of course, at a time, when I was not responsible to you, nor you to the publick for my conduct. Under such circumstances, I cannot otherwise than consider, any attention from me to you, without some previous & suitable explanation on yr. part, subscribing to the unjust Insinuation you made against me, as being highly improper on mine. It is nevertheless much my wish to pay you that attention provided it can be done on terms that will justify me to my own feelings, as well as to the judgmt. of an enlightened community in so doing, to myself, to you, and the publick (the object of this theirfore is to invite you, to make such an explanation on the above subject, as will obviate this difficulty, and enable me to perform an office, wh. in that case wod. be an agreeable one, because it wod. exempt me from any improper imputation)—
Your own conscience of the injury done me on that occasion, will to a generous mind suggest the proper redress, and I can assure you that I shall meet that a spirit of conciliation on yr. part with a like temper on mine.
